Citation Nr: 0735491	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased, initial rating for service-
connected left knee disability, currently rated 10 percent 
disabling. 

2.  Entitlement to service connection for a right knee 
disability, secondary to a service-connected left knee 
disability.

3.  Entitlement to service connection for a low back 
disability, secondary to a service-connected left knee 
disability

4.  Entitlement to service connection for the residuals of 
cold injuries to both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  A June 2004 rating decision granted an 
increased, 10 percent, rating for the veteran's service-
connected left knee disability.  The veteran continues to 
appeal for a higher rating for this disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran's left knee disability is manifested by pain, flexion 
limited to between 110 and 125 degrees, full extension to 0 
degrees, and no instability.

2.  The preponderance of the evidence demonstrates that the 
veteran's current right knee disability is not shown to be 
caused by any incident of service; nor is it caused by his 
service-connected left knee disability.

3.  The preponderance of the evidence demonstrates that the 
veteran's current low back disability is not shown to be 
caused by any incident of service; nor is it caused by his 
service-connected left knee disability.

4.  The evidence that the veteran has residuals cold injuries 
to both of his feet as a result of active service is in 
equipoise.

CONCLUSIONS OF LAW

1.  The criteria have not been met for a disability rating 
higher than 10 percent for a left knee disability.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West & Supp. 2007); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5057, 5260, 5261 (2007).

2.  The veteran's right knee disability was not incurred in 
or aggravated by service, and is not proximately due to or 
the result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5107 (West & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310(a) (2007).

3.  The veteran's low back disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.310(a) (2007).

4.  The criteria for service connection for residuals of cold 
injuries to both feet have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for service connection for the residuals 
of a cold injury to both feet, the full the benefit sought on 
appeal is being granted.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Regarding the other claims, the RO provided the appellant 
with notice in March 2006, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a February 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Analysis

A.  Increased Rating Claim 

The veteran contends he is entitled to an increased rating 
for his left knee disability, as the symptoms of the 
condition severely limit his daily functioning.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Since the veteran timely appealed the rating initially 
assigned for his left knee disability, consideration must be 
given to his possible entitlement to "staged" ratings to 
compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).   

The veteran's left knee disability is rated under hyphenated 
Diagnostic Code 5010-5260.  If the rating is determined based 
on residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, under Diagnostic Code 
5010, is the service-connected disorder and that limitation 
of motion of the left knee, under Diagnostic Code 5260, is 
the residual condition.

Diagnostic Code 5010 applies to traumatic arthritis, and 
provides that a rating should be based on the limitation of 
motion codes of the affected parts as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray 
findings, as in this case, will be rated based on limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5260 provides the rating criteria for 
evaluation of knee disability based on limitation of flexion 
of the leg.  Limitation of flexion of either leg to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Flexion must be limited to 15 degrees for a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5260.

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  Limitation of extension of either leg 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
Extension must be limited to 20 degrees for a 30 percent 
evaluation.  When extension is limited to 30 degrees, a 40 
percent evaluation is warranted.  Finally, when extension of 
the leg is limited to 15 degrees, a 50 percent disability 
evaluation is to be assigned.  38 C.F.R. Part 4, Diagnostic 
Code 5261.

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  A separate rating under 
Diagnostic Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Diagnostic Code 5257 for 
other knee impairment (due to instability or subluxation) 
also demonstrated additional disability with evidence of 
traumatic arthritis and a limitation of motion.  See 
VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).

The veteran does not approximate the criteria for a 20 
percent rating for his limitation of flexion under Diagnostic 
Code 5260, as he has not demonstrated flexion limited to 30 
degrees.  VA examination in September 2004 and showed that 
his left knee flexed to 100 degrees.  VA examination in 
February 2006 showed that his left knee flexed to 110 degrees 
with severe subjective pain, and flexed to 125 degrees with 
intolerable pain.  The 10 percent disability evaluation 
assigned sufficiently reflects the level of functional 
impairment demonstrated in light of the comment in the 
February 2006 VA examination report noting minimal physical 
examination abnormality, and no additional limitation of 
motion following repetitive use or flare ups.  

Because, there is no limitation of extension, as noted on the 
two VA examinations, a separate rating is not warranted under 
Diagnostic Code 5261.  Also, those examinations noted that 
tests for anterior and posterior cruciate instability 
(Lachman's) and lateral collateral ligament or semilunar 
instability (McMurray's) were negative.  Therefore, neither 
subluxation nor lateral instability is shown in the record 
and this precludes consideration of an additional separate 
rating under Diagnostic Code 5257. 

The other diagnostic criteria related to the knees and legs 
have been considered.  These diagnostic codes, however, are 
simply not applicable to the veteran's service-connected  
knee disability with degenerative changes, as there is no 
evidence of ankylosis (Diagnostic Code 5256), dislocation or 
removal of the semilunar cartilage (Diagnostic Code 5258 and 
5259), impairment of the tibia and/or fibula (Diagnostic Code 
5262) or genu recurvatum (Diagnostic Code 5263).  As such, 
neither an increased rating nor separate, compensable ratings 
are warranted under these diagnostic codes.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

B.  Service Connection Claims

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service.  38 U.S.C.A. § 1110.  To establish 
service connection for a disability, a claimant must submit: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection is also warranted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

1.  Secondary Service Connection Claims

In statements and testimony, the veteran contends that his 
right knee and low back disabilities were caused by his 
service-connected left knee disability.

Service connection is permissible for a disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The examiner who conducted the September 2004 VA examination 
opined that it was less likely than not that the veteran's 
right knee disability is secondary to his service-connected 
left knee disability.  The examiner noted that the knee 
injuries appeared to be soft tissue injuries and the right 
knee injury occurred 5 year ago and the initial inservice 
injury occurred approximately 25 years ago.  The examiner 
also noted that the veteran's right knee condition was also 
due to the aging process.  

The examiner who conducted the September 2006 VA examination 
opined that the veteran's back condition was related to the 
general aging process and it was less likely than  not 
related to his service-connected left knee disability.  

Therefore, there is no competent evidence that the veteran's 
service-connected left knee disability caused any associated 
right knee or low back disability which first became manifest 
many years after service.  While the veteran no doubt 
sincerely believes otherwise, as a layman, he simply does not 
have the necessary medical training and/or expertise to make 
this medical determination regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against these claims; 
there is no doubt to be resolved; and service connection is 
not warranted.

2.  Residuals of a Cold Injury to Both Feet

The medical evidence shows that the veteran complained of 
pain, deformed toenails, and foot fungus in both of his feet, 
and related that the conditions began as a result of having 
frostbite during service.  The examiner who conducted the 
September 2004 VA examination, after a review of the 
veteran's claims file, opined that it was as likely as not 
that the veteran's deformed toenails and fungus infection 
between the toes was related to cold exposure during service.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  The examiner's opinion that it is as 
likely as not that that the veteran's current feet condition 
was the result of exposure to cold in service places the 
evidence as to the origin of his feet condition at least in 
approximate balance.  Therefore, service connection for the 
residuals of a cold injury to both feet is warranted.  Id. 
ORDER

An increased rating for service-connected left knee 
disability is denied.

Service connection for a right knee disability is denied.

Service connection for a low back disability is denied.

Service connection for the residuals of cold injuries to both 
feet is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


